82 So. 3d 198 (2012)
Penn STEUERWALD, individually and as personal representative of the Estate of Clinton F. Steuerwald, and Brent Steuerwald, individually, Appellants,
v.
Robert QUALLS, individually and as personal representative of the Estate of Robert J. Carroll, Steve Orlando, individually, and Jon Steinburg, individually, Appellees.
No. 4D10-1118.
District Court of Appeal of Florida, Fourth District.
March 14, 2012.
Theodore D'Apuzzo and Keith T. Grumer of Grumer & Macaluso, P.A., Fort Lauderdale, for appellants.
Scott A. Weiss of Selzer & Weiss, Fort Lauderdale, for appellee Robert Qualls and Mark R. Manceri of Mark R. Manceri, P.A., Fort Lauderdale, for appellee Steve Orlando and John Steinburg.
PER CURIAM.
Affirmed. See Wehrheim v. Golden Pond Assisted Living Facility, 905 So. 2d 1002 (Fla. 5th DCA 2005); Newman v. Newman, 766 So. 2d 1091 (Fla. 5th DCA 2000); Cates v. Fricker, 529 So. 2d 1253 (Fla. 2d DCA 1988).
CIKLIN, GERBER and LEVINE, JJ., concur.